Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 6, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-3, 6-15 and 17-27 are currently pending. Claims 1, 7-9, 13, 15, 21 and 27 have been amended by Applicants’ amendment filed 05-06-2022. No claims have been added or canceled by Applicants’ amendment filed 05-06-2022. 

Applicant's election without traverse of Group I, claims 1-24 (claims 4, 5 and 16, now canceled), directed to a device for polynucleotide synthesis, and the election of Species as follows:
Species (A): wherein the inner region comprises a plurality of recesses (instant claim 1), 
Species (B): wherein the inner region has a diameter of up to 100 microns (claim 5),
Species (C): wherein each of the recesses has a etch depth of 100 microns to 1000 microns (claim 8), and
Species (D): wherein each of the recesses has a pitch of about 2 to 3 times a width of the recess or protrusions (claim 10)
Species (E): wherein each of the recesses has a tensile strength of 1MPa to 300 MPa (claim 13),
Species (F): wherein the solid support has a stiffness of 1 GPa to 500 GPa (claim 15),
Species (G): wherein materials comprising the solid support silicon, silicon dioxide, silicon nitride, PTFE, polypropylene, polystyrene, polycarbonate, gold or platinum (claim 18), in the reply filed on November 8, 2019 was previously acknowledged.  

Species (A): regarding the species of inner region (instant claim 1). Upon further consideration, the examiner has rejoined the species of inner region to include protrusions as recited in claim 1. The examination of all species together do not represent undue burden.

Claims 25 and 26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 6, 7, 11, 12, 14, 16 and 17 (claim 16, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 1-3, 8-10, 13, 15, 18-24 and 27 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed December 7, 2017 is a CON of 35 U.S.C. 371 national stage filing of International Application No. PCT/US17/45105, filed on August 2, 2017, which claims the benefit of US Provisional Patent Application 62/370,548, filed August 3, 2016.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/370,548, filed August 3, 2016, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “a texture having a circular shape with a diameter of about 55 micrometers”. Therefore, the priority date for the presently claimed invention is August 2, 2017, the filing date of International Application PCT/US17/45105. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 6, 2022 are acknowledged and have been fully 
considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “loci” in claim 1 is interpreted to refer to any location on one or 
more solid support surfaces having any size (e.g., a spot, a quadrant, a surface, region, a slide, etc.).
	
Double Patenting
The rejection of claims 1-3, 8-10, 13, 15, 18-24 and 27 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9981239 for the reasons of record.

Response to Arguments
Applicant requests that the rejection be held in abeyance, such that Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1-3, 8-10, 13, 15, 18-24 and 27 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Banyai et al. (US2015038373, published February 5, 2015; of 
record).
Regarding claims 1 and 27, Banyai et al. teach the de novo synthesis of large libraries of nucleic acids with low error rates, and devices for the fast construction of large libraries of long and high-quality building blocks such as nucleic acids and oligonucleotides (Abstract). Banyai et al. teach that the method comprises: (a) providing a substrate with resolved loci that are functionalized with a chemical moiety suitable for nucleotide coupling; and (b) coupling at least two building blocks to a plurality of growing oligonucleotide chains each residing on one of the resolved loci at a rate of at least 12 nucleotides per hour (interpreted loci; and as a functional group capable of binding to a nucleotide, claim 1) (paragraph [0011], lined 1-8). Banyai et al. teach that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns (interpreted as an active region) as exemplified in Figure 4, or any suitable diameter including 10-500 microns, wherein the microwells can be connected to a plurality of smaller microwells (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured region with a diameter of about 55 microns, and comprising recesses), such that the surface of the smaller microwells can be functionalized at selected regions facilitating liquid of reagents to flow into, such that the diameter of the smaller wells can be about 20 microns or any suitable diameter including 55 microns (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured region with a diameter of about 55 microns; comprising recesses; and concentric, claims 1 and 27) (paragraph [0207]). Banyai et al. teach an oligo wafer reactor in cross section and plan view with functionally active areas, wherein reactors are arrayed on a 1.5 mm pitch, wherein Figure 4C indicates an outer region (corresponding to about 2 times the width, claim 10) (paragraph [0072]; and Figure 4). Banyai et al. teach in Figure 5, reagent deposition into microstructures illustrated in Figure 4, wherein the selected area for surface functionalization allows reagent spreading into the smaller functionalized wells under wetting conditions (corresponding to an textured region; and an active region; a plurality of recesses or protrusions; clusters; and non-overlapping, claims 1 and 2) (paragraph [0073]; and Figure 5). Figures 4A-C and 5 are shown below:

    PNG
    media_image1.png
    425
    775
    media_image1.png
    Greyscale

Figure 4A-C


    PNG
    media_image2.png
    193
    828
    media_image2.png
    Greyscale

Figure 5
Banyai et al. teach that the invention provides a method of synthesizing n-mer oligonucleotides on a substrate, comprising; (a) providing a substrate with resolved loci that are functionalized with a chemical moiety suitable for nucleotide coupling, and (b) coupling at least two building blocks to a plurality of growing oligonucleotide chains each residing on one of the resolved loci at a rate of at least 12 nucleotides per hour according to a locus specific predetermined sequence (corresponding to a solid support; loci; first molecules bound to the surface; and a reactive group, claim 1) (paragraph [0011], lines 1-9). Banyai et al. teach that in some embodiments the microstructures comprise at least two channels, wherein at least one of the channel is wider than 50 microns in diameter, and at least one of the channels is narrower than 100 microns in diameter (corresponding to encompassing a textured region has a diameter about 55 microns; an active region of up to 100 microns; and a width of 100-500 microns, claim 1) (paragraph [0151], lines 12-14 and 19-23). Banyai et al. teach the differential functionalization of the substrate surface including the deposition of organosilane molecules by chemical vapor deposition to achieve the desired functionalization pattern on a surface (interpreted as  (paragraphs [0233]; and [0240]). Banyai et al. teach in Figures 25C depicts an arrangement of a plurality of clusters in a circle-like pattern, wherein the individual clusters are contained with individual cluster regions whose interior forms a convex set, such that the individual cluster regions are non-overlapping with each other and can be in a circle or any other suitable polygon (interpreted as a plurality of loci; active regions; circular shape; convex as protrusions or recess; and texture having a circular shape, claim 1) (paragraph [0260], lines 4-10; and Figure 25A-C). Banyai et al. teach that Figure 7 illustrates an exemplary embodiment of reactor caps on a capping element, wherein the reactor cap can resemble cylinders sticking out on top of the substrate surface, wherein the inner diameter of the reactor caps can be about, can be at least about, or can be less than about 10, 20, 30, 40, 50, 60 100 microns; while the outer diameter of the reactor cap can be about, at least about, or less than about 10, 20, 30, 40, 50 60, 70, 80, 90, 100, 200 or 400 microns (interpreted as loci; 60-100 microns; about 55 microns; protrusions; and concentric, claims 1 and 27) (paragraph [0288]; and Figure 7): Figures 7 and 25C are shown below:

    PNG
    media_image3.png
    532
    663
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    443
    657
    media_image4.png
    Greyscale

                                              Figure 7                               Figure 25C
Regarding claims 2 and 3, Banyai et al. teach that the array of enclosures further comprises at least 100 resolved loci in each reactor (paragraph [0154], lines 13-15); and as shown in Figures 25A-C, a cluster comprising a high-density of groupings (interpreted as clusters of loci), wherein a cluster such as shown in Figure 25G depicts a cluster comprising 109 groupings (corresponding to loci arranged in clusters; and 50-500 loci, claims 2 and 3) (paragraph [0093]; and Figures 25A-C and G).
Regarding claim 8, Banyai et al. teach that the microchannels or microwells can have any suitable depth or length including less than about, or greater than about 1 micrometer, 10 micrometers, and 100 micrometers (corresponding to a depth of 100 microns to 1000 nm) (paragraph [0212], lines 8-9 and 15-21).
Regarding claims 9 and 10, Banyai et al. teach that the substrate can comprise a plurality of microwells and the microwells can be arrayed on a uniform pitch (e.g., 1.5 mm), or multiple pitches can be picked in different directions of the layout, for example, rows of microstructures can be defined by a first pitch and within each row, the microstructures can be separated by a second pitch, wherein the pitch can comprise any suitable size including 0.1 to 5 mm (interpreted as about 2 times the width); and that the microwell can be designed to have any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or any suitable diameter including 10, 30, 50, 100, 150, 200, 300, 400 or more micrometers (corresponding to a width of 100-500 microns; and a pitch about 2 times the width, claims 9 and 10) (paragraph [0207], lines 13-26; and Figures 3 and 4).
Regarding claims 13, 15 and 18, Banyai et al. teach that the substrates, solid support or the microstructures or reactors can be fabricated from a variety of materials including glass, silicon, polytetrafluoroethylene, polypropylene, polycarbonate, metals such as gold, platinum and the like, and polydimethylsiloxane (PDMS) (corresponding to tensile strength of 1-300 MPa; stiffness of 1-500 GPa, and comprises silicon, PDMS, gold, or platinum, claims 13, 15 and 18) (paragraph [0326], lines 1-3 and 19-27).
Regarding claim 19, Banyai et al. teach that the resolved loci can be functionalized with a moiety that can increase or decrease the surface energy of the solid support such that a substrate having a surface that comprises silicon dioxide can be salinized using a suitable salinizing agent such as an alkoxysilane molecule including dimethylchloro-octodecyl silane, methyl dichloro-octodecyl silane, and trimethyl-octodecyl silane (corresponding to a silane, claim 19).
Regarding claims 20 and 21, Banyai et al. teach that the surface of the substrate is contacted with a derivatizing composition that contains a mixture of silanes such as alkoxysilanes including aminoalkyl siloxanes such as 3-aminopropyl trimethoxysilane, 3-aminopropyl triethoxysilane, 3-aminopropyl dimethyl ethoxysilane, or 3-aminopropyl trimethoxysilane) (corresponding to an amino silane; and aminopropyl triethoxy silane, claims 20 and 21) (paragraph [0331], lines 1-32).
Regarding claim 22, Banyai et al. teach that the agents in the mixture can be chosen from suitable reactive and inert moieties for downstream reactions, diluting the surface density of reactive groups to a desired level according to the methods of the invention; and that the surface characteristics can be adjusted in various ways including the surface can be selected to be inert to the conditions of ordinary oligonucleotide synthesis; and that microchannels can be coated with a chemically inert moiety (corresponding to second molecules lacks reactive group, claim 22) (paragraphs [0331], lines 68-72; [0334], lines 1-4; and [0555]).
Regarding claims 23 and 24, Banyai et al. teach that the surfaces without photoresist were exposed to a fluorosilane gas by chemical vapor deposition; and heptadecafluorodecyltrichlororsilane and nonafluoro-hexyltrimethoxysilane (corresponding to a fluorosilane, claim 23) (paragraphs [0335], Table 2; and [0627], lines 1-2). Banyai et al. teach coated surfaces including tightly ordered films comprising a single terminal trifluoromethyl groups, or wherein fluorocarbons are covalently attached to an underlying derivatized solid including surfaces coated with (tridecafluorotetrahydrooctyl)-triethyoxysilane (interpreted as perfluorooctyltriethoxysilane, claim 24) (paragraphs [0034], lines 1-3; and [0335], lines 10-13).
Banyai et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 6, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Banyai does not teach an active region have a circular shape with a diameter of about 60-100 microns, comprising a plurality of first molecules, each molecule bound to the surface, wherein the active region comprises a texture having a circular shape with a diameter of about 55 microns with recesses or protrusions as recited in amended claim 1 (Applicant Remarks, pg. 7, second full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2131.03(I) states that "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Moreover, MPEP 2131.03(II) indicates that when the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006). Applicant’s assertion that Banyai does not teach an active region have a circular shape with a diameter of about 60-100 microns, comprising a plurality of first molecules, each molecule bound to the surface, wherein the active region comprises a texture having a circular shape with a diameter of about 55 microns with recesses or protrusions, is not found persuasive. As an initial matter, it is noted that instant claim 1 is broadly recited, and that instant claim 1 uses the term “comprising” which is open-ended and does not exclude additional, unrecited elements or method steps, including where the texture can extend beyond the active region; the texture can comprise non-texture regions; the texture need not comprise a single circular shape, but can comprise multiple textures in any shape, which together form one or more circular shapes, etc. Banyai et al. teach:
(i)	that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or having any suitable diameter including 10-500 microns (interpreted as an active region, encompassing a diameter of 60-100 microns), wherein the microwells can be connected to a plurality of smaller microwells, such that the surface of the smaller microwells can be functionalized at selected regions on the solid surface including with a chemical moiety suitable for nucleotide coupling; and that the diameter of the smaller wells can be about 20 microns or any suitable diameter including 55 microns (interpreting the microwells as an active region having a circular shape comprising a diameter of 60-100 microns; interpreting the functionalized smaller microwells as texture having a circular shape comprising recesses encompassing a diameter of less than 55 microns; and comprising a plurality of first molecules capable of binding to nucleotides); 
(ii)	that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns (interpreted as an active region comprising 60-100 microns);
(iii)	Figures 25C depicts an arrangement of a plurality of clusters in a circle-like pattern, wherein the individual clusters are contained with individual cluster regions whose interior forms a convex set, such that the individual cluster regions are non-overlapping with each other, and wherein each cluster can be in a circle (interpreted as a plurality of loci; active regions; circular shape; convex interior interpreted as protrusions or recess; and texture having a circular shape); and 
(iv)	Figure 7 illustrates an exemplary embodiment of reactor caps on a capping element, wherein the reactor caps can resemble cylinders sticking out on top of the substrate surface, wherein the inner diameter of the reactor caps can be about, can be at least about, or can be less than about 10, 20, 30, 40, 50, 60 100 microns; while the outer diameter of the reactor cap can be about, at least about, or less than about 10, 20, 30, 40, 50 60, 70, 80, 90, 100, 200 or 400 microns (interpreting reactor caps as protrusions, and as loci; 60-100 microns; about 55 microns; and concentric). Figures 4, 7 and 25C are shown below:

    PNG
    media_image5.png
    242
    287
    media_image5.png
    Greyscale
            
    PNG
    media_image3.png
    532
    663
    media_image3.png
    Greyscale
           
    PNG
    media_image6.png
    397
    434
    media_image6.png
    Greyscale

                                   Figure 4                          Figure 7                         Figure 25C
	Thus, Banyai et al. teach all of the limitations of the instant claims.



(2)	The rejection of claims 1-3, 8-10, 13, 15, 18-23 and 27 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Agrawal et al. (US Patent No. 7195872, issued May 27, 2007; of record) as evidenced by van der Velde (Thesis, Delft University of Technology, 2015, i-16; of record); and Hopcroft et al. (Journal of Microelectromechanical Systems, 2010, 19(2), 229-238; of record); and Momentiv (Momentive, 2020, 1-6; of record).
Regarding claims 1-3, 8-10, 13, 15, 18-23 and 27, Agrawal et al. teach a substrate having a plurality of microfeatures that provide a high surface area and are open to providing ready access to fluids and components therein (Abstract). Agrawal et al. teach microfeatures have specific surface characteristics and texture, such as tailored porosity, wherein the microarray comprises a plurality of adjacent microfeatures on a surface of a substrate arranged in spatially discrete regions to produce a texture on the surface, wherein the textured surface provides an increase in surface area, wherein the microfeatures can be a pit, pillar, cone, wall, micro-rod, or any combination thereof (interpreting microfeatures as active areas comprising a texture comprising circular shapes including recesses or protrusions such as pillar, pit, pore, micro-rod) (col 4, lines 32-35 and 42-47). Agrawal et al. teach that the plurality of microfeatures can comprise a pit, a trench, a pillar, a cone, a wall, a micro-rod, a tube, a channel, or a combination thereof; and that the plurality of microfeatures can have an aspect ratio of less than about 10, a height of about 0.1 to about 100 microns, and a cross-section of about 0.01 to about 500 sq. microns, such that each of the plurality of microstructures can be smaller in dimension that each of the plurality of microfeatures and occupy a spatially discrete region within the microfeature, wherein it can be observed in Figure 2A that the microfeatures have a pitch of 2 microns, 25 microns, or greater, depending on the region considered (interpreted as a plurality of recesses and protrusions; depth encompassing 100 to 1000 microns; encompassing a width of 50 nm to 50k nm; and encompassing a pitch that is 2-3 times the width, claims 1 and 8-10) (col 4, lines 56-67; col 5, lines 15-18; and Figure 2A). Agrawal et al. teach that  the substrate further comprises an activating material coating on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule such as at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide, a protein, an enzyme, a cell, or an antibody (interpreting the activating material as a reactive group capable of binding to a nucleoside, claim 1) (col 4, lines 47-54). Agrawal et al. teach that the shape of or the cross-section of the microfeatures and/or microstructures is not limited to regular shapes such as rectangular, square, triangular, hexagonal, circular (interpreted as a circular shape), elliptical, and includes irregularly shaped structures such as a cone, a pyramid, a trapezoid, or any other shape (interpreted as a circular shape, claim 1) (col  16, lines 29-36). Agrawal et al. teach that there is a substrate having a high surface area for use in a microarray comprising a well, the well comprising a textured bottom surface comprised of a plurality of microfeatures (interpreted active region; textured region; and a plurality of recesses and protrusions, claim 1) (col 6, lines 8-9). Agrawal et al. teach that the substrate can comprise a well plate, a micro-well plate or beads, and each of said plurality of microfeatures occupy a bottom surface or at least one well; and a method of detecting an analyte comprising applying a sample to a microarray, binding the sample to at least one biomolecule, wherein the biomolecule is a probe, and detecting the binding, wherein the binding indicates the presence of the analyte; and it is contemplated that the substrate is any shape that is suitable for its desired end use, and determining appropriate shapes and/or sizes are within the scope of routine experimentation and the skill of one of ordinary skill in the art (interpreted as active regions comprising a plurality of first molecules bound to the surface; and encompassing selecting a desired size of active regions and texture, claim 1) (col 7, line 67; and col 8, lines 1-9; and col 12, line 30-37). Agrawal et al. teach that Figures 2A and 2B illustrate a plurality of microstructures as dots (e.g., the tops of pillars) within a microfeature, the hexagon cell (interpreted as a plurality of loci; active regions;  textures regions; clusters; and encompassing 50-500 loci, claims 1-3) (col 11, lines 34-36). Agrawal et al. teach that the term “spatially discrete region” refers to an area on a surface of a substrate that is distinct and/or separate from another area on the surface such as microfeatures that are arranged in spatially discrete regions (interpreted as a plurality of loci, claim 1) (col 11, lines 59-61). Agrawal et al. teach forming micro-rods in pre-selected areas (interpreted as active areas and textured areas) includes coating the substrate with a mask to form a patterned substrate comprising a patterned formed of a hydrophobic material, wherein the mask material on the substrate ensures that the biomolecules do not attach in the boundary regions surrounding the micro-rod cluster patterns, wherein Figures 1C, 2A, and 2B demonstrate loci clusters (interpreted as clusters of loci; and a plurality of second molecules, claim 2 and 22) (col 51, lines 1-5 and 10-14; and Figures 1C, 2A and 2B). Figures 1C, 2A and 2B are shown below:

    PNG
    media_image7.png
    328
    1034
    media_image7.png
    Greyscale
   
    PNG
    media_image8.png
    502
    863
    media_image8.png
    Greyscale
      
    PNG
    media_image9.png
    587
    621
    media_image9.png
    Greyscale

                                      Figure 1C                                   Figure 2A                       Figure 2B
Agrawal et al. teach in Figure 10, a surface of a multi-level substrate having a plurality of microfeatures residing in multiple planes, labeled A, B and C as three types of hexagonal features, wherein each array element includes one or more hexagon (interpreted as active regions; and textured regions, claim 1) (col 9, lines 57-59; and col 54, lines 44-51). Figure 10 is shown below:

    PNG
    media_image10.png
    508
    607
    media_image10.png
    Greyscale

FIGURE 10
Agrawal et al. teach that the substrate can comprise a material selected from the group consisting of glass, a ceramic, a metal, a non-metal and a polymer including silicon and modified silicon; and the microfeatures can comprise a material that is different from the material of the substrate, said material being selected from the group consisting of a glass, a ceramic, a metal, a non-metal, an inorganic oxide and a polymer (interpreted as encompassing a tensile strength of 1-300 MPa; a stiffness of 1-500 GPa; silicon, silicon nitride, gold and platinum, claims 13, 15 and 18) (col 4, lines 50-55; and col 12, lines 22-27); wherein the lower boundary of the tensile strength of glass is 20 MPa as evidenced by van der Velde (pg. 12, first partial paragraph); and wherein Young’s Modulus of Silicon is 165.6 GPa as evidenced by Hopcroft et al. (pg. 232, Figure 3). Agrawal et al. teach that the textured surfaces and/or the substrates to which the target is bound are metallic, wherein suitable metals include gold, silver, chrome, aluminum, rhodium, nickel, tantalum, stainless steel and their alloys (interpreted as encompassing a tensile strength of 1-300 MPa; a stiffness of 1-500 GPa; silicon, silicon nitride, gold and platinum, claims 13, 15 and 18) (col 33, lines 45-46 and 65-67). Agrawal et al. teach that the substrate further comprises an activating material coated on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule, such that the biomolecule can comprise at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide or a protein (interpreted as a plurality of first molecules, claim 1) (col 5, lines 49-54). Agrawal et al. teach that the substrate is activated to bind a biomolecule of interest such as by, for example, immobilizing silane primers on the textured surface or by a plasma treatment (interpreted as a silane, claim 19) (col 46, lines 22-25; and Examples 3 and 17). Agrawal et al. teach that examples of suitable silane includes molecules and/or compounds that further comprise an amino group, a mercaptan, or an epoxy group (interpreted as a silane; and an aminosilane, claims 19 and 20) (col 20, lines 23-25). Agrawal et al. teach that the coating is an organo-silane based primer coating, wherein commercially available silanes include Silquest, Dynasil and Hydrosil (interpreted as encompassing one or more amino silanes as recited, claim 21) (col 34, lines 5-6), wherein it is known that Silquest A-1100 is a gamma-aminopropyl triethoxysilane as evidenced by Momentiv (pg. 1, first full paragraph, lines 1-2). Agrawal et al. teach that surface modification can be performed in which the surface is desired to be compatible with the biological molecules in order to promote binding, such that the surface can be treated with gases including fluorine (interpreted as forming a fluorosilane, claim 23) (col 42, lines 13-24). Agrawal et al. teach that as indicated in Example 12 and Figures 7A to 7C, there are a plurality of reaction wells, wherein there are microfeatures on the bottom surface of each reaction well, which is shown as compartments defined by vertical boundaries on a scale of about 10 to about 100 microns, more precisely 50 microns (interpreting microfeatures as encompassing about 55 microns); and as shown in Example 14, a 100 micron hexagon figure comprising a plurality of microfeatures (interpreted as an active region comprising a diameter of about 100 microns) (col 53, lines 19-21 and 29-32; and col 54, lines 52-54). Agrawal et al. tach that the suitable combination of methods employed to pattern the coating material includes removing selective areas of the coating material is determined based on the structural elements desired, and such determination is within the skill of one of ordinary skill in the art, wherein an activating material can be applied at any step in the process, such that the activating material may or may not be further patterned to provide microfeatures and/or microstructures (interpreted as selecting the location and size of the texture in activating regions, claim 1) (col 32, lines 41-51).
	Agrawal et al. do not specifically exemplify the fluorosilane compounds as recited in instant claim 24 (claim 24).
Agrawal et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 6, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) as noted by the language of Agrawal, the entire surface of the texture comprising the recess and protrusions comprises the active region, such that Agrawal cannot be interpreted as “recesses or protrusions” (Applicant Remarks, pg. 9, first full paragraph and last full paragraph); and (b) Agrawal does not teach an active region comprising a texture with a diameter of about 60 microns to about 100 microns, and texture with a diameter of about 55 microns as required in claim 1 (Applicant Remarks, pg. 10, second full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Applicant’s assertion that Agrawal does not teach the “recesses or protrusions” of the active region as recited in instant claim 1, is not found persuasive. As an initial matter, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including microfeatures within the active region and/or outside of the active region; as well as, active regions that do not comprise a texture. Agrawal et al. teach:
(i)	that each of the plurality of microstructures can be smaller in dimension that each of the plurality of microfeatures and occupy a spatially discrete region within the microfeature (interpreted as a plurality of loci; and an active region comprising a texture smaller than the active region);
(ii)	forming micro-rods in pre-selected areas includes coating the substrate with a mask to form a patterned substrate, wherein Figures 2A and 2B demonstrate loci clusters (interpreting pre-selected areas as active areas comprising a texture; interpreting Figures 2A and 2B as comprising circular shapes; and texture in the form of rods as protrusions), wherein Figures 2A and 2B are shown below:

    PNG
    media_image8.png
    502
    863
    media_image8.png
    Greyscale
         
    PNG
    media_image9.png
    587
    621
    media_image9.png
    Greyscale

(iii)	microfeatures have specific surface characteristics and texture, such as tailored porosity, wherein the microarray comprises a plurality of adjacent microfeatures on a surface of a substrate arranged in spatially discrete regions to produce a texture on the surface, wherein the microfeatures can be a pit, pillar, cone, wall, micro-rod, or any combination thereof (interpreting microfeatures as active areas comprising a texture comprising circular shapes including recesses or protrusions such as pillars, pits, pores, micro-rods); 
(iv)	the substrate further comprises an activating material coating on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule such as at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide, a protein, an enzyme, a cell, or an antibody (interpreting the activating material as a reactive group capable of binding to a nucleoside); and
(v)	as shown in Example 3, the substrate is activated to bind a molecule of interests including the walls of the microfeatures which is done by, for example, immobilizing silane primers on the textures surface including amino-silanes and epoxy silanes (interpreting the activating material as a reactive group capable of binding to a nucleoside).
	Thus, Agrawal et al. teach all of the limitations of the instant claims including active regions comprising a texture that comprises a plurality of recesses and protrusions.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Agrawal et al.; the term “comprising”; and the MPEP including with regard to ranges. Applicant’s assertion that Agrawal does not teach an active region comprising a texture with a diameter of about 60 microns to about 100 microns, and texture with a diameter of about 55 microns as required in claim 1, is not found persuasive. Agrawal et al. teach:
	(i)	as indicated in Example 12 and Figures 7A to 7C, there are a plurality of reaction wells, wherein there are microfeatures on the bottom surface of each reaction well, which is shown as compartments defined by vertical boundaries on a scale of about 10 to about 100 microns, more precisely 50 microns (interpreting microfeatures as encompassing about 55 microns); and as shown in Example 14, a 100 micron hexagon figure comprising a plurality of microfeatures (interpreted as an active region comprising a diameter of about 100 microns); 
	(ii)	the plurality of microfeatures can have a cross-section of about 0.01 to about 500 sq. microns (interpreted as microfeatures as a texture encompassing 55 microns); and
	(iii)	it is contemplated that the substrate is any shape that is suitable for its desired end use, and determining appropriate shapes and/or sizes are within the scope of routine experimentation and the skill of one of ordinary skill in the art (interpreted as encompassing an active region and texture comprising a desired diameter).
Thus, Agrawal et al. teach all of the limitations of the instant claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-3, 8-10, 13, 15, 18-24 and 27 is maintained under 35 U.S.C. 103 as being unpatentable over Banyai et al. (US2015038373, published February 5, 2015; of record) in view of Brennan et al. (International Patent Application WO0053617, published September 14, 2000; of record).
Regarding claims 1 and 27, Banyai et al. teach the de novo synthesis of large libraries of nucleic acids with low error rates, and devices for the fast construction of large libraries of long and high-quality building blocks such as nucleic acids and oligonucleotides (Abstract). Banyai et al. teach that the method comprises: (a) providing a substrate with resolved loci that are functionalized with a chemical moiety suitable for nucleotide coupling; and (b) coupling at least two building blocks to a plurality of growing oligonucleotide chains each residing on one of the resolved loci at a rate of at least 12 nucleotides per hour (interpreted loci; and as a functional group capable of binding to a nucleotide, claim 1) (paragraph [0011], lined 1-8). Banyai et al. teach that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns (interpreted as an active region) as exemplified in Figure 4, or any suitable diameter including 10-500 microns, wherein the microwells can be connected to a plurality of smaller microwells (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured region with a diameter of about 55 microns, and comprising recesses), such that the surface of the smaller microwells can be functionalized at selected regions facilitating liquid of reagents to flow into, such that the diameter of the smaller wells can be about 20 microns or any suitable diameter including 55 microns (interpreting the microwells collectively together or individually as an active region; diameter of 60-100 microns; a textured region with a diameter of about 55 microns; comprising recesses; and concentric, claims 1 and 27) (paragraph [0207]). Banyai et al. teach an oligo wafer reactor in cross section and plan view with functionally active areas, wherein reactors are arrayed on a 1.5 mm pitch, wherein Figure 4C indicates an outer region (corresponding to about 2 times the width, claim 10) (paragraph [0072]; and Figure 4). Banyai et al. teach in Figure 5, reagent deposition into microstructures illustrated in Figure 4, wherein the selected area for surface functionalization allows reagent spreading into the smaller functionalized wells under wetting conditions (corresponding to an textured region; and an active region; a plurality of recesses or protrusions; clusters; and non-overlapping, claims 1 and 2) (paragraph [0073]; and Figure 5). Figures 4A-C and 5 are shown below:

    PNG
    media_image1.png
    425
    775
    media_image1.png
    Greyscale

Figure 4A-C


    PNG
    media_image2.png
    193
    828
    media_image2.png
    Greyscale

Figure 5
Banyai et al. teach that the invention provides a method of synthesizing n-mer oligonucleotides on a substrate, comprising; (a) providing a substrate with resolved loci that are functionalized with a chemical moiety suitable for nucleotide coupling, and (b) coupling at least two building blocks to a plurality of growing oligonucleotide chains each residing on one of the resolved loci at a rate of at least 12 nucleotides per hour according to a locus specific predetermined sequence (corresponding to a solid support; loci; first molecules bound to the surface; and a reactive group, claim 1) (paragraph [0011], lines 1-9). Banyai et al. teach that in some embodiments the microstructures comprise at least two channels, wherein at least one of the channel is wider than 50 microns in diameter, and at least one of the channels is narrower than 100 microns in diameter (corresponding to encompassing a textured region has a diameter about 55 microns; an active region of up to 100 microns; and a width of 100-500 microns, claim 1) (paragraph [0151], lines 12-14 and 19-23). Banyai et al. teach the differential functionalization of the substrate surface including the deposition of organosilane molecules by chemical vapor deposition to achieve the desired functionalization pattern on a surface (interpreted as  (paragraphs [0233]; and [0240]). Banyai et al. teach in Figures 25C depicts an arrangement of a plurality of clusters in a circle-like pattern, wherein the individual clusters are contained with individual cluster regions whose interior forms a convex set, such that the individual cluster regions are non-overlapping with each other and can be in a circle or any other suitable polygon (interpreted as a plurality of loci; active regions; circular shape; convex as protrusions or recess; and texture having a circular shape, claim 1) (paragraph [0260], lines 4-10; and Figure 25A-C). Banyai et al. teach that Figure 7 illustrates an exemplary embodiment of reactor caps on a capping element, wherein the reactor cap can resemble cylinders sticking out on top of the substrate surface, wherein the inner diameter of the reactor caps can be about, can be at least about, or can be less than about 10, 20, 30, 40, 50, 60 100 microns; while the outer diameter of the reactor cap can be about, at least about, or less than about 10, 20, 30, 40, 50 60, 70, 80, 90, 100, 200 or 400 microns (interpreted as loci; 60-100 microns; about 55 microns; protrusions; and concentric, claims 1 and 27) (paragraph [0288]; and Figure 7): Figures 7 and 25C are shown below:

    PNG
    media_image3.png
    532
    663
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    443
    657
    media_image4.png
    Greyscale

                                                Figure 7                            Figure 25C
Regarding claims 2 and 3, Banyai et al. teach that the array of enclosures further comprises at least 100 resolved loci in each reactor (paragraph [0154], lines 13-15); and as shown in Figures 25A-C, a cluster comprising a high-density of groupings (interpreted as clusters of loci), wherein a cluster such as shown in Figure 25G depicts a cluster comprising 109 groupings (corresponding to loci arranged in clusters; and 50-500 loci, claims 2 and 3) (paragraph [0093]; and Figures 25A-C and G).
Regarding claim 8, Banyai et al. teach that the microchannels or microwells can have any suitable depth or length including less than about, or greater than about 1 micrometer, 10 micrometers, and 100 micrometers (corresponding to a depth of 100 microns to 1000 nm) (paragraph [0212], lines 8-9 and 15-21).
Regarding claims 9 and 10, Banyai et al. teach that the substrate can comprise a plurality of microwells and the microwells can be arrayed on a uniform pitch (e.g., 1.5 mm), or multiple pitches can be picked in different directions of the layout, for example, rows of microstructures can be defined by a first pitch and within each row, the microstructures can be separated by a second pitch, wherein the pitch can comprise any suitable size including 0.1 to 5 mm (interpreted as about 2 times the width); and that the microwell can be designed to have any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or any suitable diameter including 10, 30, 50, 100, 150, 200, 300, 400 or more micrometers (corresponding to a width of 100-500 microns; and a pitch about 2 times the width, claims 9 and 10) (paragraph [0207], lines 13-26; and Figures 3 and 4).
Regarding claims 13, 15 and 18, Banyai et al. teach that the substrates, solid support or the microstructures or reactors can be fabricated from a variety of materials including glass, silicon, polytetrafluoroethylene, polypropylene, polycarbonate, metals such as gold, platinum and the like, and polydimethylsiloxane (PDMS) (corresponding to tensile strength of 1-300 MPa; stiffness of 1-500 GPa, and comprises silicon, PDMS, gold, or platinum, claims 13, 15 and 18) (paragraph [0326], lines 1-3 and 19-27).
Regarding claim 19, Banyai et al. teach that the resolved loci can be functionalized with a moiety that can increase or decrease the surface energy of the solid support such that a substrate having a surface that comprises silicon dioxide can be salinized using a suitable salinizing agent such as an alkoxysilane molecule including dimethylchloro-octodecyl silane, methyl dichloro-octodecyl silane, and trimethyl-octodecyl silane (corresponding to a silane, claim 19).
Regarding claims 20 and 21, Banyai et al. teach that the surface of the substrate is contacted with a derivatizing composition that contains a mixture of silanes such as alkoxysilanes including aminoalkyl siloxanes such as 3-aminopropyl trimethoxysilane, 3-aminopropyl triethoxysilane, 3-aminopropyl dimethyl ethoxysilane, or 3-aminopropyl trimethoxysilane) (corresponding to an amino silane; and aminopropyl triethoxy silane, claims 20 and 21) (paragraph [0331], lines 1-32).
Regarding claim 22, Banyai et al. teach that the agents in the mixture can be chosen from suitable reactive and inert moieties for downstream reactions, diluting the surface density of reactive groups to a desired level according to the methods of the invention; and that the surface characteristics can be adjusted in various ways including the surface can be selected to be inert to the conditions of ordinary oligonucleotide synthesis; and that microchannels can be coated with a chemically inert moiety (corresponding to second molecules lacks reactive group, claim 22) (paragraphs [0331], lines 68-72; [0334], lines 1-4; and [0555]).
Regarding claims 23 and 24, Banyai et al. teach that the surfaces without photoresist were exposed to a fluorosilane gas by chemical vapor deposition; and heptadecafluorodecyltrichlororsilane and nonafluoro-hexyltrimethoxysilane (corresponding to a fluorosilane, claim 23) (paragraphs [0335], Table 2; and [0627], lines 1-2). Banyai et al. teach coated surfaces including tightly ordered films comprising a single terminal trifluoromethyl groups, or wherein fluorocarbons are covalently attached to an underlying derivatized solid including surfaces coated with (tridecafluorotetrahydrooctyl)-triethyoxysilane (interpreted as perfluorooctyltriethoxysilane, claim 24) (paragraphs [0034], lines 1-3; and [0335], lines 10-13).
Banyai et al. do not specifically exemplify additional fluorosilanes selected from the fluorosilanes as recited in claim 24 (instant claim 24).
Regarding claim 24 (in part), Brennan et al. teach a cost-effective method of assembling long DNA sequences from short synthetic oligonucleotides, wherein short oligonucleotides are synthesized in situ on a solid support and subsequently cleaved from the solid support prior to or during the assembly into the full-length DNA sequences (Abstract). Brennan et al. teach that typically, a support surface has about 10-50 x 10-15 moles of functional binding sites per mm2, and each functionalized binding site is about 50-2000 microns in diameter, wherein the lithography and chemistry used to pattern the substrate surface are generic processes that simply define the array feature size and distribution (interpreted as an active site comprising a texture, and encompassing having a diameter of about 55 microns) (pg. 11, last full paragraph, lines 8-9; pg. 11, last partial paragraph; and pg. 12, first partial paragraph, line 1). Brennan et al. teach that a photoresist substance coated surface is exposed and developed to create a patterned region of the first exposed support surface, then the exposed surface is reacted with a fluoroalkylsilane to form a stable hydrophobic matrix, the remaining photoresist is then removed and the glass chip reacted with an aminosilane or hydroxy group bearing silane to form hydrophilic spots (pg. 12, second full paragraph, lines 1-5). Brennan et al. teach that the exposed photoresist is developed and substrates are then immersed in a 1% solution of tridecafluoro-1,1,2,2-tetrahydrooctyl)-1-trichlorosilane to generate a hydrophobic silane layer surrounding the array of features that are still protected by photoresist, the photoresist is removed, and the exposed features are coated with 1% 4-aminobutyldimethyl-methoxysilane (pg. 24, first partial paragraph, lines 3-13). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of assembling long DNA sequences as exemplified by Brennan et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of synthesizing large libraries of nucleic acids in parallel microfluidic assemblies including coating the microchannels with a chemically inert moiety such as silanes in a gaseous state including fluorosilanes as disclosed by Banyai et al. to include the use of liquid fluoroalkylsilanes such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-1-trichlorosilane in solution as taught by Brennan et al. with a reasonable expectation of success in adjusting the surface characteristics of microstructures, microfeatures and/or microchannels of the microfluidic device including the surface tension, density, depth, size and/or surface activation; and/or in providing a cost-effective method of producing patterned regions including hydrophilic and hydrophobic surfaces in an array for the parallel synthesis of large libraries of long and high-quality nucleic acids having low frequency of sequence error rates.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 6, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Banyai does not teach an active region have a circular shape with a diameter of about 60-100 microns, comprising a plurality of first molecules, each molecule bound to the surface, wherein the active region comprises a texture having a circular shape with a diameter of about 55 microns with recesses or protrusions (Applicant Remarks, pg. 7, second full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, the teachings of Banyai et al., and the MPEP. As noted in MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Additionally, MPEP 2144.05(II)(A) indicates that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Banyai does not teach an active region have a circular shape with a diameter of about 60-100 microns, comprising a plurality of first molecules, each molecule bound to the surface, wherein the active region comprises a texture having a circular shape with a diameter of about 55 microns with recesses or protrusions, is not found persuasive. As noted supra Banyai et al. teach:
(i)	that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or having any suitable diameter including 10-500 microns (interpreted as an active region, encompassing a diameter of 60-100 microns), wherein the microwells can be connected to a plurality of smaller microwells, such that the surface of the smaller microwells can be functionalized at selected regions on the solid surface including with a chemical moiety suitable for nucleotide coupling; and that the diameter of the smaller wells can be about 20 microns or any suitable diameter including 55 microns (interpreting the microwells as an active region having a circular shape comprising a diameter of 60-100 microns; interpreting the functionalized smaller microwells as texture having a circular shape comprising recesses encompassing a diameter of less than 55 microns; and comprising a plurality of first molecules capable of binding to nucleotides); 
(ii)	that a microwell can be designed having any suitable dimensions, for example, a diameter of 80 microns (interpreted as an active region comprising 60-100 microns);
(iii)	Figures 25C depicts an arrangement of a plurality of clusters in a circle-like pattern, wherein the individual clusters are contained with individual cluster regions whose interior forms a convex set, such that the individual cluster regions are non-overlapping with each other, and wherein each cluster can be in a circle (interpreted as a plurality of loci; active regions; circular shape; convex interior interpreted as protrusions or recess; and texture having a circular shape); and 
(iv)	Figure 7 illustrates an exemplary embodiment of reactor caps on a capping element, wherein the reactor caps can resemble cylinders sticking out on top of the substrate surface, wherein the inner diameter of the reactor caps can be about, can be at least about, or can be less than about 10, 20, 30, 40, 50, 60 100 microns; while the outer diameter of the reactor cap can be about, at least about, or less than about 10, 20, 30, 40, 50 60, 70, 80, 90, 100, 200 or 400 microns (interpreting reactor caps as protrusions, and as loci; 60-100 microns; about 55 microns; and concentric).

Moreover, Brennan et al. teach: 
(i)	a photoresist substance coated surface is exposed and developed to create a patterned region of the first exposed support surface, then the exposed surface is reacted with a fluoroalkylsilane to form a stable hydrophobic matrix, the remaining photoresist is then removed and the glass chip reacted with an aminosilane or hydroxy group bearing silane to form hydrophilic spots (interpreted as a plurality of loci; active regions comprising a texture and a reactive group); and
(ii)	that, typically, a support surface has about 10-50 x 10-15 moles of functional binding sites per mm2, and each functionalized binding site is about 50-2000 microns in diameter, wherein the lithography and chemistry used to pattern the substrate surface are generic processes that simply define the array feature size and distribution (interpreted as an active site comprising a texture having a diameter of about 55 microns; and selecting a pattern size, shape and/or location of active/texture).
Moreover, absent evidence of unexpected results regarding the claimed diameter of the active region comprising a diameter of about 60-100 microns, and a texture with a diameter of about 55 microns, it would have been obvious to the one of skill in the art to vary the size, shape and/or location of the active region and/or a texture as disclosed by Banyai et al. and Brennan et al. with the purpose of optimizing the results since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Again, absent evidence to the contrary, it is generally not inventive to discover the optimal working conditions of a prior art method, such conditions can be identified by routine experimentation (See; MPEP 2144.05). Thus, the combined references of Banyai et al. and Brennan et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1-3, 8-10, 13, 15, 18-24 and 27 is maintained under 35 U.S.C. 103 as being unpatentable over Banyai et al. (hereinafter referred to as “Banyai PCT”) (International Application WO2015021080, published February 12, 2015; of record) as evidenced by van der Velde (Thesis, Delft University of Technology, 2015, i-16; of record); and Hopcroft et al. (Journal of Microelectromechanical Systems, 2010, 19(2), 229-238; of record).
Regarding claims 1, 9, 13, 15, 18 and 27, Banyai PCT teaches de novo synthesized large libraries of nucleic acids with low error rates; devices for the manufacturing of high-quality building blocks, such as oligonucleotides; and devices for the manufacturing of large libraries of long and high-quality nucleic acids (Abstract). Banyai PCT teaches an array of enclosures comprising a plurality of resolved reactors comprising a first substrate and a second substrate comprising reactor caps, and at least 2 resolved loci in each reactor (paragraph [0018], lines 1-3). Banyai PCT teaches that the resolved loci reside on microstructures fabricated into a support surface (interpreted as a plurality of loci, and a surface), wherein the microstructures comprise at least two channels in fluidic communication with each other (interpreted as a portion overlapping), wherein the at least two channels comprise different widths such that at least one channel is wider than 50 microns in diameter and at least one channel is narrower than 100 microns in diameter (interpreted as a plurality of loci on a support surface; encompassing an textured region having a diameter of about 55 microns; and an active region comprising a diameter of 60 microns to about 100 microns; a circular shape; and concentric, claims 1 and 27) (paragraph [0152], lines 1-9). Banyai PCT teaches that the plurality of resolved loci of the first substrate comprise a coating of reagents, and the plurality of resolved loci of the second substrate comprises a coating of reagents, wherein the coating of reagents comprises oligonucleotides; and that the plurality of resolved loci or the reactor caps are located on a solid substrate comprising a material selected from the group consisting of silicon, polystyrene, agarose, dextran, cellulosic polymers, polyacrylamides, PDMS and glass (interpreted as an active region that comprises a plurality of first molecules that bind the surface; comprises a reactive group; silicon or polystyrene; encompassing a substrate tensile strength 1MPa to 300 MPa; and encompassing a stiffness of 1 to 500 GPa, claims 1, 13, 15 and 18) (paragraph [00153], lines 1-5 and 12-14), wherein the lower boundary of the tensile strength of glass is 20 MPa as evidenced by van der Velde (pg. 12, first partial paragraph); and wherein Young’s Modulus of Silicon is 165.6 GPa as evidenced by Hopcroft et al. (pg. 232, Figure 3). Banyai PCT teaches that the substrate can comprise a plurality of microwells that can be arrayed in a uniform pitch or multiple pitches, wherein the microwells can be designed having any suitable dimensions, for example, a diameter of 80 microns as exemplified in Figure 4, or any suitable diameter including 10-500 microns, and the microwells can be connected to a plurality of smaller microwells having any suitable diameter including 1-80 microns, wherein Figure 5 illustrates a droplet of reagent deposited into a microwell by an inkjet printer (interpreted as a plurality of loci on a support surface; recesses or protrusions; encompassing a textured region having a diameter of about 55 microns; and an outer region comprising a diameter of 60 microns to about 100 microns; and a circular shape, claim 1) (paragraph [00204], lines 10-25; and Figures 4 and 5). Banyai PCT teaches that methods and systems of the invention exploit silicon wafer processes for manufacturing substrates for oligonucleotide synthesis, where such substrates can have a series of site accessible to material deposition via a deposition device such as an inkjet, such that devices allow aqueous reagents to be injected and pooled in a large relief (See, Figure 61) (interpreted as a plurality of loci on a surface; and encompassing recesses and protrusions, claim 1) (paragraph [00265]; and Figure 61). Banyai PCT teaches that the plurality of reactor caps can be coated with a moiety, wherein the moiety can be chemically inert or a chemically active moiety; and that the inner diameter of the reactor caps can be about 10-500 microns, and that the outer diameter of the reactor caps can be about 10-600 microns (interpreted as a plurality of loci on a support surface; recesses or protrusions; plurality of first molecules; encompassing an textured region having a diameter of about 55 microns; an outer region comprising a diameter of 60 microns to about 100 microns; a circular shape; and width of 100 microns to 500 microns, claims 1 and 9) (paragraphs [00284], lines 6-9; and [00285]).
Regarding claims 2 and 3, Banyai PCT teaches a microfluidic device, wherein the substrate comprises 108 clusters (or reaction wells), wherein each cluster comprises 109 groupings of fluidic connections as shown in Figures 25A and 25G; and that resolved loci on the substrate can have different organizations including that they can be clustered in close proximity to form one or more circular regions (interpreted as cluster’s and 50 to 500 loci, claims 2 and 3) (paragraph [0092]; [0205], lines 21-23; [00603], lines 1-4; and Figures 25A and 25G).
Regarding claim 8, Banyai PCT teaches that microstructures built into a substrate can comprise microchannels or microwells, wherein the microstructures start from a top or bottom surface and can have any suitable depth including greater than about 1 micron or 500 micron deep; and that an array of 40 micron wide posts are etched with a 30 micron depth (interpreted as an etch depth of 1 to 1000 micron, claim 8) (paragraphs [0209], lines 1-13; and [00282], lines 17-18; and Figure 62).
 Regarding claim 10, Banyai PCT teaches that the substrate can comprise a plurality of microwells and the microwells can be arrayed on a uniform pitch such as 1.5 millimeters, or on multiple pitches in different directions, wherein the pitch can comprise any suitable size such as 0.1 to 5 millimeters (interpreted as a pitch 2 to 3 times the width of the recesses, claim 10) (paragraph [00204], lines 9-13).
Regarding claims 19-22, Banyai PCT teaches that the resolved loci with a moiety can be chemically inert or is suited to support a desired chemical reaction, such that the surface energy or hydrophobicity, of a surface can determine the affinity of an oligonucleotide to attach onto the surface, wherein a method for preparing a substrate surface can comprise; (i) providing a substrate surface having a surface that comprises silicon dioxide, and (ii) silanizing the surface using a suitable silanizing agent such as organofunctional alkoxysilane molecules including dimethylchloro-octodecyl-silane and octadecyltricholorosilane; and that siloxane functionalizing reagents include 3-aminopropyl-trimethoxysilane (interpreted as silane; aminosilane; and octylchlorosilane; and lacks a reactive group, claims 19, 21 and 22) (paragraphs [00326]; [0328]; and [00332], Table 1).
Regarding claims 23 and 24, Banyai PCT teaches that a surface tension of a layer can be determined by the percent of fluorine in the terminus of the alkyl chains, such that for tightly ordered films, a single terminal trifluoromethyl group can render a surface nearly as lipophobic as a perfluoroalkyl layer including a layer of octadecyldimethylchlorosilane (interpreted as a fluorosilane; and perfluoroctylchlorosilane, claims 23 and 24) (paragraph [00332]; and Table 1).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of synthesizing large libraries of nucleic acids with low error rates as exemplified by Banyai PCT, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising reactor caps, microwells, clusters of microwells and/or channels comprising loci having different widths, diameters and/or pitches for carrying out parallel reactions as disclosed by Banyai PCT to include a variety of substrate materials having different tensile strengths and/or stiffness as taught by Banyai PCT with a reasonable expectation of success in efficiently synthesizing n-mer oligonucleotides on a variety of substrates under suitable conditions, wherein the plurality of oligonucleotides on the substrate deviate from respective locus-specific predetermined sequences at an error rate of less than 1/1000 base pairs.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 6, 2022 did not address the rejection of claims 1-3, 8-10, 13, 15, 18-24 and 27 under 35 U.S.C. 103 as being unpatentable over Banyai et al. (hereinafter referred to as “Banyai PCT”) (International Patent Application WO2015021080, published February 12, 2015). Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(3)	Claims 1-5, 8-10, 13, 15, 18-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent No. 7195872, issued May 27, 2007; of record) in view of Brennan et al. (International Application WO0053617, published September 14, 2000; of record) as evidenced by van der Velde (Thesis, Delft University of Technology, 2015, i-16; of record); and Hopcroft et al. (Journal of Microelectromechanical Systems, 2010, 19(2), 229-238; of record); and Momentiv (Momentive, 2020, 1-6; of record).
Regarding claims 1-3, 8-10, 13, 15, 18-23 and 27, Agrawal et al. teach a substrate having a plurality of microfeatures that provide a high surface area and are open to providing ready access to fluids and components therein (Abstract). Agrawal et al. teach microfeatures have specific surface characteristics and texture, such as tailored porosity, wherein the microarray comprises a plurality of adjacent microfeatures on a surface of a substrate arranged in spatially discrete regions to produce a texture on the surface, wherein the textured surface provides an increase in surface area, wherein the microfeatures can be a pit, pillar, cone, wall, micro-rod, or any combination thereof (interpreting microfeatures as active areas comprising a texture comprising circular shapes including recesses or protrusions such as pillar, pit, pore, micro-rod) (col 4, lines 32-35 and 42-47). Agrawal et al. teach that the plurality of microfeatures can comprise a pit, a trench, a pillar, a cone, a wall, a micro-rod, a tube, a channel, or a combination thereof; and that the plurality of microfeatures can have an aspect ratio of less than about 10, a height of about 0.1 to about 100 microns, and a cross-section of about 0.01 to about 500 sq. microns, such that each of the plurality of microstructures can be smaller in dimension that each of the plurality of microfeatures and occupy a spatially discrete region within the microfeature, wherein it can be observed in Figure 2A that the microfeatures have a pitch of 2 microns, 25 microns, or greater, depending on the region considered (interpreted as a plurality of recesses and protrusions; depth encompassing 100 to 1000 microns; encompassing a width of 50 nm to 50k nm; and encompassing a pitch that is 2-3 times the width, claims 1 and 8-10) (col 4, lines 56-67; col 5, lines 15-18; and Figure 2A). Agrawal et al. teach that  the substrate further comprises an activating material coating on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule such as at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide, a protein, an enzyme, a cell, or an antibody (interpreting the activating material as a reactive group capable of binding to a nucleoside, claim 1) (col 4, lines 47-54). Agrawal et al. teach that the shape of or the cross-section of the microfeatures and/or microstructures is not limited to regular shapes such as rectangular, square, triangular, hexagonal, circular (interpreted as a circular shape), elliptical, and includes irregularly shaped structures such as a cone, a pyramid, a trapezoid, or any other shape (interpreted as a circular shape, claim 1) (col 16, lines 29-36). Agrawal et al. teach that there is a substrate having a high surface area for use in a microarray comprising a well, the well comprising a textured bottom surface comprised of a plurality of microfeatures (interpreted active region; textured region; and a plurality of recesses and protrusions, claim 1) (col 6, lines 8-9). Agrawal et al. teach that the substrate can comprise a well plate, a micro-well plate or beads, and each of said plurality of microfeatures occupy a bottom surface or at least one well; and a method of detecting an analyte comprising applying a sample to a microarray, binding the sample to at least one biomolecule, wherein the biomolecule is a probe, and detecting the binding, wherein the binding indicates the presence of the analyte; and that it is contemplated that the substrate is any shape that is suitable for its desired end use, and determining appropriate shapes and/or sizes are within the scope of routine experimentation and the skill of one of ordinary skill in the art (interpreted as active regions comprising a plurality of first molecules bound to the surface, claim 1) (col 7, line 67; and col 8, lines 1-9; and col 12, line 30-37). Agrawal et al. teach that Figures 2A and 2B illustrate a plurality of microstructures as dots (e.g., the tops of pillars) within a microfeature, the hexagon cell (interpreted as a plurality of loci; active regions;  textures regions; clusters; and encompassing 50-500 loci, claims 1-3) (col 11, lines 34-36). Agrawal et al. teach that the term “spatially discrete region” refers to an area on a surface of a substrate that is distinct and/or separate from another area on the surface such as microfeatures that are arranged in spatially discrete regions (interpreted as a plurality of loci, claim 1) (col 11, lines 59-61). Agrawal et al. teach forming micro-rods in pre-selected areas (interpreted as active areas and textured areas) includes coating the substrate with a mask to form a patterned substrate comprising a patterned formed of a hydrophobic material, wherein the mask material on the substrate ensures that the biomolecules do not attach in the boundary regions surrounding the micro-rod cluster patterns, wherein Figures 1C, 2A, and 2B demonstrate loci clusters (interpreted as clusters of loci; and a plurality of second molecules, claim 2 and 22) (col 51, lines 1-5 and 10-14; and Figures 1C, 2A and 2B). Figures 1C, 2A and 2B are shown below:

    PNG
    media_image7.png
    328
    1034
    media_image7.png
    Greyscale
   
    PNG
    media_image8.png
    502
    863
    media_image8.png
    Greyscale
      
    PNG
    media_image9.png
    587
    621
    media_image9.png
    Greyscale

                                      Figure 1C                                   Figure 2A                       Figure 2B
Agrawal et al. teach in Figure 10, a surface of a multi-level substrate having a plurality of microfeatures residing in multiple planes, labeled A, B and C as three types of hexagonal features, wherein each array element includes one or more hexagon (interpreted as active regions; and textured regions, claim 1) (col 9, lines 57-59; and col 54, lines 44-51). Figure 10 is shown below:

    PNG
    media_image10.png
    508
    607
    media_image10.png
    Greyscale

FIGURE 10
Agrawal et al. teach that the substrate can comprise a material selected from the group consisting of glass, a ceramic, a metal, a non-metal and a polymer including silicon and modified silicon; and the microfeatures can comprise a material that is different from the material of the substrate, said material being selected from the group consisting of a glass, a ceramic, a metal, a non-metal, an inorganic oxide and a polymer (interpreted as encompassing a tensile strength of 1-300 MPa; a stiffness of 1-500 GPa; silicon, silicon nitride, gold and platinum, claims 13, 15 and 18) (col 4, lines 50-55; and col 12, lines 22-27); wherein the lower boundary of the tensile strength of glass is 20 MPa as evidenced by van der Velde (pg. 12, first partial paragraph); and wherein Young’s Modulus of Silicon is 165.6 GPa as evidenced by Hopcroft et al. (pg. 232, Figure 3). Agrawal et al. teach that the textured surfaces and/or the substrates to which the target is bound are metallic, wherein suitable metals include gold, silver, chrome, aluminum, rhodium, nickel, tantalum, stainless steel and their alloys (interpreted as encompassing a tensile strength of 1-300 MPa; a stiffness of 1-500 GPa; silicon, silicon nitride, gold and platinum, claims 13, 15 and 18) (col 33, lines 45-46 and 65-67). Agrawal et al. teach that the substrate further comprises an activating material coated on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule, such that the biomolecule can comprise at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide or a protein (interpreted as a plurality of first molecules, claim 1) (col 5, lines 49-54). Agrawal et al. teach that the substrate is activated to bind a biomolecule of interest such as by, for example, immobilizing silane primers on the textured surface or by a plasma treatment (interpreted as a silane, claim 19) (col 46, lines 22-25; and Examples 3 and 17). Agrawal et al. teach that examples of suitable silane includes molecules and/or compounds that further comprise an amino group, a mercaptan, or an epoxy group (interpreted as a silane; and an aminosilane, claims 19 and 20) (col 20, lines 23-25). Agrawal et al. teach that the coating is an organo-silane based primer coating, wherein commercially available silanes include Silquest, Dynasil and Hydrosil (interpreted as encompassing one or more amino silanes as recited, claim 21) (col 34, lines 5-6), wherein it is known that Silquest A-1100 is a gamma-aminopropyl triethoxysilane as evidenced by Momentiv (pg. 1, first full paragraph, lines 1-2). Agrawal et al. teach that surface modification can be performed in which the surface is desired to be compatible with the biological molecules in order to promote binding, such that the surface can be treated with gases including fluorine (interpreted as forming a fluorosilane, claim 23) (col 42, lines 13-24). Agrawal et al. teach that as indicated in Example 12 and Figures 7A to 7C, there are a plurality of reaction wells, wherein there are microfeatures on the bottom surface of each reaction well, which is shown as compartments defined by vertical boundaries on a scale of about 10 to about 100 microns, more precisely 50 microns (interpreting microfeatures as encompassing about 55 microns); and as shown in Example 14, a 100 micron hexagon figure comprising a plurality of microfeatures (interpreted as an active region comprising a diameter of about 100 microns) (col 53, lines 19-21 and 29-32; and col 54, lines 52-54). Agrawal et al. tach that the suitable combination of methods employed to pattern the coating material includes removing selective areas of the coating material is determined based on the structural elements desired, and such determination is within the skill of one of ordinary skill in the art, wherein an activating material can be applied at any step in the process, such that the activating material may or may not be further patterned to provide microfeatures and/or microstructures (interpreted as selecting the location and size of the texture in activating regions, claim 1) (col 32, lines 41-51).
	Agrawal et al. do not specifically exemplify the fluorosilane compounds as recited in instant claim 24 (claim 24).
Regarding claim 24, Brennan et al. teach a cost-effective method of assembling long DNA sequences from short synthetic oligonucleotides, wherein short oligonucleotides are synthesized in situ on a solid support and subsequently cleaved from the solid support prior to or during the assembly into the full-length DNA sequences (Abstract). Brennan et al. teach that typically, a support surface has about 10-50 x 10-15 moles of functional binding sites per mm2, and each functionalized binding site is about 50-2000 microns in diameter, wherein the lithography and chemistry used to pattern the substrate surface are generic processes that simply define the array feature size and distribution (interpreted as an active site comprising a texture, and encompassing having a diameter of about 55 microns) (pg. 11, last full paragraph, lines 8-9; pg. 11, last partial paragraph; and pg. 12, first partial paragraph, line 1). Brennan et al. teach that a photoresist substance coated surface is exposed and developed to create a patterned region of the first exposed support surface, then the exposed surface is reacted with a fluoroalkylsilane to form a stable hydrophobic matrix, the remaining photoresist is then removed and the glass chip reacted with an aminosilane or hydroxy group bearing silane to form hydrophilic spots (pg. 12, second full paragraph, lines 1-5). Brennan et al. teach that the exposed photoresist is developed and substrates are then immersed in a 1% solution of tridecafluoro-1,1,2,2-tetrahydrooctyl)-1-trichlorosilane to generate a hydrophobic silane layer surrounding the array of features that are still protected by photoresist, the photoresist is removed, and the exposed features are coated with 1% 4-aminobutyldimethyl-methoxysilane (pg. 24, first partial paragraph, lines 3-13). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of synthesizing an array of oligonucleotide sequences on a solid support as exemplified by Brennan et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a functionalized microarray capable of immobilizing a biomolecule including a micro-well plate comprising a plurality of microfeatures and/or a plurality of microstructures that are modified, functionalized and/or coated with an activating material as disclosed by Agrawal et al. to include fluorosilane activating materials such as tridecafluoro-1,1,2,2-tetrahydrooctyl)-1-trichlorosilane, and glass plates as taught by Brennan et al. with a reasonable expectation of success in adjusting the surface characteristics of the plurality of microstructures, microfeatures and/or microchannels of the microfluidic device including adjusting the surface tension, density, depth, size and/or surface activation; and/or in providing a cost-effective method of producing patterned regions including hydrophilic and hydrophobic surfaces in an array for the parallel synthesis of large libraries of long and high-quality nucleic acids having low frequency of sequence error rates.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1-3, 8-10, 13, 15, 18-24 and 27 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639